DETAILED ACTION
Response to Amendments
The amendment filed on 1/4/2022 has been entered.  
Claims 21-26 and 28-39 remain pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a second rack" of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 21, 25-26, 28-35 and 37-39 are rejected under 35 U.S.C. 102 (a)(1/2) as being anticipated USPGPub# 20010043972 of Tomlinson (henceforth Tomlinson).
Regarding claim 21, Tomlinson teaches a cartridge processing system (Tomlinson: apparatus shown in fig. 13), comprising: 
a base (Tomlinson: 56, 54) configured to support cartridges (Tomlinson: 16) on an underlying support surface (Tomlinson: top surface of 56), the base having a rack (Tomlinson: 54) with support holes (Tomlinson: 58) configured to support respective ones of the cartridges (Tomlinson: see figs. 12-13); 
a tray (Tomlinson: 52) comprising a tray bottom (Tomlinson: bottom surface of 64 (opposite the top surface 64)) configured to be removably placed on tops of the cartridges, a platform (Tomlinson: 64) with platform holes (Tomlinson: 68) configured to be substantially coaxially aligned with respective ones of the support holes (Tomlinson: see fig. 13 and fig. 16), and the tray has a funnel (Tomlinson: 70, please note a funnel as defined by dictionary.com is “a flue, tube, or shaft” therefore, since the walls 70 of the tray 52 form a tube or a shaft, the claims as recited are anticipated. https://www.dictionary.com/browse/funnel accessed 9/29/2021) extending from the platform, wherein the funnel forms a perimeter (Tomlinson: see 70 and 68 in fig. 13) around the platform holes, such that the platform holes are configured to be conduits for product to be placed in the cartridges (Tomlinson: see fig. 13 and 16); and 
a guide (Tomlinson:  60) configured to be located adjacent the rack (Tomlinson: see figs. 12-13, at least part of the guide 60 (such as 60a) is adjacent the rack 54)
wherein the guide defines walls (Tomlinson: the multiple 60, please note, “wall” as defined by merriam-webster dictionary is “one of the sides of a room or building connecting floor and ceiling or foundation and roof” since the structure 60 connects the bottom base 56 to top tray 52, the claims as recited are anticipated. https://www.merriam-webster.com/dictionary/side Accessed 7/30/2022.  Lexico also defines “wall” as “A side of a building or room, typically forming part of the building's structure”. The structure 60 (which has been interpreted as walls) forms part of the vertical structure of the cartridge processing system.  Lexico, also defines “wall” as “Any high vertical surface” which structure 60 also meets.  https://www.lexico.com/en/definition/wall accessed 7/30/2022) extending upward relative to the underlying support surface (Tomlinson: 60 extend upward from top surface of 56 as shown in fig. 13).

Regarding claim 25, as shown in claim 21, Tomlinson teaches wherein the support holes comprise a support hole inner diameter that is greater than a cartridge outer diameter of the cartridges (Tomlinson: see fig. 12-13, the cartridges 16 are placed inside the support holes 58 and therefore will inherently have this feature).
Regarding claim 26, as shown in claim 21, Tomlinson teaches wherein both the base and the platform are substantially flat (Tomlinson: see fig. 12-13, the base 56 and the platform 64 are substantially flat).
Regarding claim 28, as shown in claim 21, Tomlinson teaches wherein a tray portion (Tomlinson: portion of tray 52 that has 72) of the tray comprises a receptacle (Tomlinson: 72) configured to engage the guide (Tomlinson: para 0047).
Regarding claim 29, as shown in claim 21, Tomlinson teaches wherein guide portions of the guide are configured to be located on opposite lateral sides of the rack (Tomlinson: see fig. 12-13, guide portion of 60 are located on opposite lateral sides of the rack 54).
Regarding claim 30, as shown in claim 21, Tomlinson teaches wherein the guide is configured to guide alignment of the tray with the rack (Tomlinson: para 0047), such that the tray is configured to be vertically spaced apart from the rack when the tray is seated on tops of the cartridges (Tomlinson: see fig. 12 and fig. 16).
Regarding claim 31, as shown in claim 21, Tomlinson teaches wherein the platform of the tray is opposite the tray bottom (Tomlinson: platform 64 is on the opposite side of the tray bottom (the bottom surface of 64).
Regarding claim 32, as shown in claim 31, Tomlinson teaches wherein the tray bottom comprises cartridge recesses (Tomlinson: 64b in fig. 16) that circumscribe respective ones of the platform holes (Tomlinson: 68), and the cartridge recesses are configured to receive tops of respective ones of the cartridges (Tomlinson: see 68b in fig. 16).
Regarding claim 33, as shown in claim 21, Tomlinson teaches, wherein the platform holes have a platform hole diameter that is less than a cartridge inner diameter of the cartridges (Tomlinson: see fig. 16, the top of the platform hole 68 has a smaller diameter than top of cartridge 16 inner diameter).
Regarding claim 34, as shown in claim 33, Tomlinson teaches wherein the platform holes taper down in diameter from the platform to the tray bottom (Tomlinson:  see platform holes 68 fig. 16).
Regarding claim 35, as shown in claim 21, Tomlinson teaches wherein the cartridges are configured to comprise upper plugs (Tomlinson: 21) having a plug axial depth of insertion (Tomlinson: see annotated fig. 8).
Regarding claim 37, as shown in claim 21, Tomlinson teaches wherein the wall of the guide includes a pair of laterally opposed walls having upper edges extending parallel to each other (Tomlinson: see annotated fig. 14).
Regarding claim 38, Tomlinson teaches a cartridge processing system (Tomlinson: apparatus shown in fig. 13), comprising: 
a base (Tomlinson: 56, 54) configured to support cartridges (Tomlinson: 16) on an underlying support surface (Tomlinson: top surface of 56), the base having a rack (Tomlinson: 54) with support holes (Tomlinson: 58) configured to support respective ones of the cartridges (Tomlinson: see figs. 12-13); 
a tray (Tomlinson: 52) comprising a tray bottom (Tomlinson: bottom surface of 64 (opposite the top surface 64)) configured to be removably placed on tops of the cartridges, a platform (Tomlinson: 64) with platform holes (Tomlinson: 68) configured to be substantially coaxially aligned with respective ones of the support holes (Tomlinson: see fig. 13 and fig. 16), and the tray has a funnel (Tomlinson: 70, please note a funnel as defined by dictionary.com is “a flue, tube, or shaft” therefore, since the walls 70 of the tray 52 form a tube or a shaft, the claims as recited are anticipated. https://www.dictionary.com/browse/funnel accessed 9/29/2021) extending from the platform, wherein the funnel forms a perimeter (Tomlinson: see 70 and 68 in fig. 13) around the platform holes, such that the platform holes are configured to be conduits for product to be placed in the cartridges (Tomlinson: see fig. 13 and 16); and 
a guide (Tomlinson:  3 of the structure 60) configured to be located adjacent the rack (Tomlinson: see figs. 12-13, at least part of the guide 60 (such as 60a) is adjacent the rack 54)
wherein the guide defines walls (Tomlinson: the multiple 60, please note, “wall” as defined by merriam-webster dictionary is “one of the sides of a room or building connecting floor and ceiling or foundation and roof” since the structure 60 connects the bottom base 56 to top tray 52, the claims as recited are anticipated. https://www.merriam-webster.com/dictionary/side Accessed 7/30/2022.  Lexico also defines “wall” as “A side of a building or room, typically forming part of the building's structure”. The structure 60 (which has been interpreted as walls) forms part of the vertical structure of the cartridge processing system.  Lexico, also defines “wall” as “Any high vertical surface” which structure 60 also meets.  https://www.lexico.com/en/definition/wall accessed 7/30/2022) extending upward relative to the underlying support surface (Tomlinson: 60 extend upward from top surface of 56 as shown in fig. 13).
Tomlinson further teaches wherein the rack is an upper plate (Tomlinson: see annotated fig. 13) and the base further includes a lower plate (Tomlinson: see annotated fig. 13), wherein the upper plate the lower plate are joined by a curved member (Tomlinson: last one of the structure 60, see annotated fig. 13, please note curved is defined by Free dictionary as “not straight” and since the post 60 is rounded, it meets the limitation as claimed. http://www.freedictionary.org/?Query=curved  accessed 7/30/2022)  to form a c-shaped side profile (Tomlinson: see annotated fig. 13).
Regarding claim 39, as shown in claim 38, Tomlinson teaches wherein the upper plate and the lower plate are parallel (Tomlinson: see annotated fig. 13).

    PNG
    media_image1.png
    424
    757
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    1136
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    560
    682
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22-24 and are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson.
Regarding claim 22, as shown in claim 21, Tomlinson is silent on wherein the base and the rack are integrally formed as a single, monolithic structure.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the base integral with the rack, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 23, as shown in claim 21, Tomlinson teaches wherein the base and the rack are separate components (Tomlinson: see rack 54 and base 56)
Tomlinson does not explicitly teach that the rack can be placed on and removed from the base.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base and rack separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.
Regarding claim 24, as shown in claim 21, Tomlinson does not explicitly teach wherein the rack is removable relative to the base and replaceable with a second rack for use with the base.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the rack separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the number of racks in order to allow for backup racks in case one of the racks break, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Tomlinson in view of USPGP# 20050076969 of Tahil et al. (henceforth Tahil).
Regarding claim 36, as shown in claim 21, Tomlinson is silent on the apparatus comprising a tamper configured to engage the tray, the tamper having a plurality of extensions configured to extend through respective ones of the platform holes and into respective ones of the cartridges.
However, Tahil teaches a cartridge processing system (Tahil: apparatus shown in fig. 6) comprising a tamper (Tahil: “tamping device” as described in para 82 and shown in fig. 10) configured to engage a tray (Tahil: 25), the tamper having a plurality of extensions (Tahil: 29) configured to extend through holes and into respective ones of the cartridges (Tahil: para 0081-0082).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify cartridge processing system of Tomlinson with addition of a tamper as taught by Tahil in order to ensure uniform filling and allowing pushing in of overflowing material (Tahil: para 0011 and 0081). 

Response to Arguments
Applicant’s arguments filed on 1/4/2022 have been fully considered:
All drawing objections have been overcome.
All claim objections have been overcome.
Amended claims have overcome all previous 112 (b) or second paragraph rejections. 
Applicant’s arguments regarding claim 21, have been fully considered but are not persuasive. 
Regarding claim 21, Applicant contends that Tomlinson is silent on walls.  However, as defined by merriam-webster dictionary and Lexico dictionary, the limitation of walls is met by the structure 60 (see rejection above more details)
Applicant’s arguments regarding claim 21, have been fully considered but are not persuasive. 
Regarding claim 36, Applicant contends that Tomlinson is used to fill lettuce which will be destroyed with tamping and therefore there is no motivation to combine with tamper of Tahil.  However, Tomlinson indicates that it is desirable to provide uniform dispersion (para 0007) and prevent overfilling (para 0010) which is an issue that can be addressed by the provision of tamping means. Furthermore, tamping can also be used to clear material left in the funnels, wherein the tamping can be implemented at a pressure that would not damage the salad. Nonetheless, paragraphs 0002 and 0003 of Tomlinson state the product of the disclosed method is not limited to salad, and can be utilized to package other foods.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP# 20070130890 of Barrett et al. teaches a cartridge processing system (Barrett: 170 and apparatus shown in fig. 1), comprising: a base (Barrett: 68 (fig. 9 and fig. 28), 88 (figs. 27-30)) configured to support cartridges (Barrett: 18); a tray (Barrett: 16) with a platform (Barrett: top surface of 16) and a guide (Barrett: 86) configured to be located adjacent the rack wherein the guide defines walls (Barrett: 124) in combination with Tomlinson funnel shaped holes can be used to rejected the above claims.
USPGPub 20130068348 also teaches a cartridge processing system (fig. 4) comprising a base (68) with a rack (cavities that hold 72); a tray (20 in fig. 4) with a top funnel (34, 40 in fig. 1) and platform holes for cartridges (46a-f); a guide (70 and the structure interface 70 to 68) which can also be used in combination with Tomlinson (and Tahil) to reject the above claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731